COXE, Circuit Judge.
The Pennsylvania Railroad Company and the Logan Coal Company asserted a cause of action against the steam-tug Gladwish for the loss of a barge and her cargo of coal near Watch Hill, R. I., while in tow of the tug.
The tug denied all liability and also sought to limit her liability. This the District Court permitted her to do and she was surrendered but subsequently gave bonds upon which her owner paid a premium of $90 per year for four years, amounting to $360, and she was released to her owner. The final result of the litigation was a complete exoneration of the Gladwish from blame. The court allowed the Gladwish the full costs of the litigation, but refused to allow the $360 paid by her owner for her release. We think the court was right. The Gladwish, 196 Fed. 491, 116 C. C. A. 185. The limitation. of liability was allowed in the interests of the Gladwish. She alone profited by this proceeding which was ex parte. The owners of the barge and her cargo did not contest the right to limit the liability of the tug. It would’have been entirely satisfactory to them to have placed her in the hands of a trustee. But her owners evidently thought that they should have the use of the tug during the litigation and so, solely for their benefit, she- was released and bonds substituted. The owner has had the use of the tug and probably has made the $360 many times over during the four years of litigation. It does not seem to us that the appellees-should pay the expenses incident to a release which was *901entirely in the interests of the tug owner and by which, presumably, he profited pecuniarily.
This conclusion is in accord with our decision in the W. A. Sherman, 167 Fed 976, 93 C. C. A. 228.
The decree is affirmed.